DETAILED ACTION
This Office Action is in response to the amendment filed 3/7/2022.

Allowable Subject Matter
Claims 1-20 and 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest found prior art is Hesson et al. (US 5,636,157), Farooqui et al. (US 2002/0143841), Yeo (US 8,234,320), and Cheng et al., “High-Performance 128-Bit Comparator Based on Conditional Carry-Select Scheme”.
Hesson and Farooqui teach carry select adders, wherein a first adder sums a lower portion of bit(s), and second and third adders sum the same upper portion of bits assuming a carry-in of “0” and “1” respectively, wherein a multiplexer selects between the outputs of the second and third adder according to a carry-out signal from the first adder.
Cheng discloses a comparator circuit comprising a first group of comparators which operate on a subset of input bits, e.g. a(1:0) and b(1:0), and which outputs an intermediate signal to a more significant group of comparators for selecting the output signals for the more significant group from a plurality of potential output signals.
Yeo discloses comparator circuits arranged in series and/or a tree structure, wherein a comparator circuit for a pair of more significant bits outputs a signal which is used to select the output of a next comparator circuit for a pair of next less significant bits.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182